Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/646637 RCE response filed 07/13/2022.     
Claims 1-2, 6-7, 10-14 & 20-26, 29-31 have been examined and fully considered.
Claims 29-31 were newly added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 1-2, 6-7, 10-14 & 20-26, 29-31 and those dependent therefrom are directed to non-statutory subject matter. 
The invention of instant claims 1-2, 6-7, 10-14 & 20-26, 29-31 are drawn towards a method of monitoring and patient for treatment and prognosis/risk assessment and determination of discharge. 
As instantly claimed, the claim body however only requires determining the level of pro ADM (or PCT in the dependent claims) –both naturally occurring compounds--and then associating this natural compound with if the patient needs further treatment or if they can be discharged. It. As there is no specific treatment being claimed as a positive claim step—and the treatment is not specific, in addition to the fact that nothing is claimed which make the naturally occurring compounds (PCT and proADM) markedly different from what is found in nature, and further no particular machines used in the process to measure or detect the levels of PCT and proADM, the instant claims reads as both a natural correlation and abstract idea (the prognosis is a mental process/abstract idea based on the natural correlation). This holds true for all dependent claims as well- since they do not add any detail that helps resolve the issues already mentioned above.
	The claim limitations amended dated 07/13/2022 do not change these matters. For Claim 1, applicant amended the claim preamble- only to specify that the sample is taken from a patient who is being treated. This however- do not change the sample from it’s natural state and is still a body fluid sample. Applicant also amended into Claim 1 on 07/13/2022 what the critically ill patients are critically ill with (infectious disease, organ failure, sepsis, postsurgical). Again, this does not change the natural sample from it’s natural state, it only changes the population the sample is pulled from.
	Further- applicant has amended into the claims 07/13/2022 that the levels of  pro ADM and PCT are measured using an immunoassay. Immunoassay generally means antibody/antigen binding of some sort is used for a detection. However, antibodies/antigens are also natural compounds themselves—and applicant does not claim a specific immunoassay or detection mechanism for detecting the proADM or PCT still. “Immunoassay,” can be read so broadly, that any natural binding of proADM or PCT to an antibody can read on this.
With respect to the amendments 07/13/2022 to Claims 13-14, the amendments with respect to conditions for patient discharge and treatment modification- these read as mental process/abstract idea as claimed.
Claim 20 is drawn towards a kit/device, however all that it instantly requires is very broad detection reagents---water could be considered such an agent as instantly claimed (a natural compound), and also “reference data”. It is not clear in the claim what exactly the reference data is….and if it is programmed into any particular machine/structure—it is not claimed as so using “programmed to “language and a device part like a computer, processor, or controller. Therefore—its reads as this “data” could be anywhere in the ether—even in a person’s mind(“computer executable code”- can be an equation stored in the mind of a human), and therefore there is nothing more than a natural compound and abstract idea for Claim 20 as well.
Claim 21 is drawn towards a “sample”…not even a composition…and therefore the claim isn’t even drawn towards a statutory category of invention. Further—if applicant intends the claim to be drawn towards a composition, as amended 07/13/2022, it currently only includes a bodily fluid and some sort of capture molecule. The capture molecule is not specified further in the claim- and could read on anything, including an antibody- which is a naturally occurring molecule. Therefore, as instantly claimed- the claim can read on a body fluid with antibody within- reading on a natural compound, and not patent eligible.  Further- for Claim 21, the body fluid sample is not guaranteed to have pro ADM in it- so the claim is also confusing to this affect.
The level of proADM or PCT in the sample as claimed in Claim 21 and whether the patient the sample has been taken from has disease or not does not change this. One cannot patent a natural sample—and this claim is ineligible. Applicant currently only claims a bodily fluid and a capture molecule. Since applicant doesn’t state what the capture molecule is—it could be anything naturally found in nature that can bind to proADM.
Claims 22-25 do not change any of these matters- as they do not add any limitation that makes the claims more than observation of a natural body fluid sample.
For Claims 26, it seems applicant is still only claiming mental processes (discharging and modifying a treatment) and these are abstract idea, again based on observation of a natural correlation (levels of PCT and pro ADM need to be in a certain level for a patient to be considered healthy).
New claims 07/13/2022 do not change these matters and are also patent ineligible sinc they claim modification of treatment at a very general level—any adjustment of dose or administration or change of a treatment—without giving guidance on specifically when treatment might be adjusted a certain way—and further as claimed all the treatments seem to be mental process/abstract idea as it is not specified what the changes are.
Overall—the instant claims recite a combination of a natural correlation and abstract idea without any specificity or particularity of detection or treatment, and without claiming the use of any specific devices. As claimed applicant does not specify what exact treatments are used when—only that treatment can be modified in some way depending on measured levels of proADM or PCT. This is not “effecting particular treatment prophylaxis for disease or medical condition,” as argued by applicant since it is not particular or specific.
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01. See the Vanda Memorandum & MPEP 2106. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.       Claims 1-2, 6-7, 10-14 & 20-26, 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 26—Further for Claims 1 & 26, the terms “severe,” and “posttraumatic,” are relative terms and unclear in the claims. What one person might consider sever or posttraumatic, another might not and therefore these terms are confusing/unclear in the claims. It is also unclear for Claim 1, what differentiates between therapy, “prognosis,” “risk assesment,” or “risk stratification”. It does not seem the claim body includes information for how one would do these three different things and therefore this is unclear.
Further for Claims 1 & 26, they claim “determining” either a “low severity level,” if proADM is below 2.25 nmol/l and of a “high severity level” if it is above 6.5 nmol/l. Again, how are these levels determined?? What happens if the level determined is between 2.25 and 6.5? Also- what is the “high” or “low” severity of? The claims are drawn towards prognosis, risk assesement, stratification, and whether to discharge a patient. High or low severity level of proADM doesn’t make sense and, therefore it is unclear what exactly applicant is trying to claim and high or low severity level of. Correction is required in the claims.
With respect to Claims 13-14 & 26, it is unclear how the treatment is modified… and “initiated therapy monitoring,” in Claim 26 and is unclear one of ordinary skill in the art could make and use the invention without undue experimentation. How exactly is the treatment modified?
With respect to Claim 20, it is unclear what applicant means by “code configured for”. It is unclear here what actual structure the “code” is supplied on—without a specific structure it reads as an abstract idea/human thought process of code. Since it is only “executable” it is further unclear if anything is actually coded or not or if can just hypothetically be coded? The instant claim is drawn towards a kit, so it is not clear here whether applicant is just attempting to claim data, or if they are trying to claim a programmed device part. Also, the “stored,” code cannot be considered limiting in a kit claims, which is essentially a device, but in the way it is claimed, it makes no sense. Further- what is the code “stored” on, what structure? Is it a processor or computer structure that is “programmed” indicating a physical change in the structure? If so, this needs to be claimed, as it instantly reads that code could just be provided by a human mind. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 1-2, 6-7, 10-14 & 20-26, 29-31 are rejected under 35 U.S.C. 103 as being obvious over STRUCK in US 20130302841 in view of BERGMANN in US 20170010286.   
	With respect to Claims 1, 21, & 26, STRUCK et al. teach of the determination of the level of marker peptides in a sample derived from a bodily fluid of a subject presenting to the emergency department with non-specific complaints(abstract). STRUCK et al. further teach of a method for the risk assessment or the prognosis of an outcome or the stratification of patients with non-specific complaints, [0010] the method comprising the steps of: [0011] providing a sample from a bodily fluid from said patient, [0012] determining in the sample the level of a marker peptide selected from the group of proANP, proBNP, proAVP, proADM, proET-1, PCT, PRX-4 or fragments thereof comprising at least 12 amino acids in length, by immunoassay(immunoassay forms peptide/capture molecule complexes)(paragraph 0068-0069) and [0013] correlating said marker peptide level to the risk of acquiring a serious condition and/or death or to the prognosis of getting a serious condition and/or death in a patient with non-specific complaints. STRUCK et al. further teach of using self-referred sick patients (paragraph 0085), that the low severity level inidicators for proADM are below 3nmol/l(paragraph 005) and the high severity levels of it are above 3nmol/l(paragraph 0065), and of determination of discharge decisions by the analyses (paragraph 0047, 0081). STRUCK et al. also teach of the patient being in the intensive care unit(paragraph 0047, paragraph 0111) and of the patient having sepsis or organ failure(Table 1). STRUCK et al. do not specifically use the words, “critically ill,” to describe the patient.
	BERGMANN et al. however teach of determining the level of proADM and/or fragments thereof having at least 6 amino acids in a bodily fluid by immunoassay(paragraphs 0039-0042) (immunoassay forms peptide/capture molecule complexes) of said subject and correlating said level with the need of said patient for fluid resuscitation or administration of a vasopressor wherein said patient is identified as having such a need if the level of proADM and/or fragments thereof having at least 6 amino acids in the bodily fluid of said subject is above a threshold(abstract). BERGMANN et al. further teach of the patient being specifically critically ill(paragraph 0090)—and further of the patients having sepsis or septic shock(paragraphs 0008-0009, 0073-0074 among others) and of subjecting the patient to antibiotic treatment(Table 5 & 6). Further with respect to the instantly claimed levels of proADM and PCT applicant claims—these levels would be naturally present in patients in critical condition—see also Claims 13 &14 rejection. BERGMANN et al. further teach of monitoring/modification of treatment and making discharge determinations with respect to proADM and PCT levels(paragraph 0178-0179 and table 5) and of modifying treatment with respect to standard of care treatment(paragraph 0095-0110). It would have been obvious to one of ordinary skill in the art to use a labeled population of patients in “critical condition” of BERGMANN in the method of STRUCK due to the known association of the ADM compounds with pathological states and the need to find better measured for diseased/critically ill patients(BERGMANN, paragraph 0008).
	With respect to Claims 2, & 22-25 BERGMANN et al. teach of treatment and sampling in the claimed time-frames(0170).
With respect to Claim 6, STRUCK et al. teach of the sample being blood or plasma or serum (paragraphs 0073-0075).
With respect to Claim 7, STRUCK et al. teach of the determination of levels of MR-proADM (paragraph 0030).
With respect to Claim 10, STRUCK et al. teach that the low severity level inidicators for proADM are below 3nmol/l(paragraph 005) and the high severity levels of it are above 3nmol/l(paragraph 0065).
With respect to Claim 11-12, STRUCK et al. teach of the determination of the sample level of a marker peptide selected from the group of proANP, proBNP, proAVP, proADM, proET-1, & PCT (abstract). BERGMANN et al. teach of treatment and sampling multiple samples in the claimed time-frames (0170). BERGMANN et al. also teach of using control samples(paragraph 0056). It would be obvious that a second high measured level indicates an adverse event might occur since STRUCK et al. teach that lower levels of markers indicate less likelihood of this.
	With respect to Claims 13-14, STRUCK et al. teach of the predetermined threshold level of the marker peptide PCT is between 0.02 ng/mL and 0.5 ng/mL, more preferably between 0.02 ng/mL and 0.25 ng/mL, even more preferred between 0.02 ng/mL and 0.1 ng/mL, even more preferred between 0.02 ng/mL and 0.06 ng/mL, most preferred between 0.02 ng/mL and (below) 0.05 ng/mL. In a preferred embodiment the patient with non-specific complaints is attributed to a risk of getting a serious condition when said determined PCT level is higher than 0.1 ng/mL, preferably higher than 0.05 ng/mL, more preferably higher than 0.025 ng/mL(paragraph 0061).
With respect to Claim 20, see Claim 19 rejection. Also STRECK et al. teach of reference data(0080-0081 & other places) and detection reagents(paragraph 0070-0071). It would have been obvious to one of ordinary skill to include all necessary components in a kit due to ease of use.
With respect to Claims 29-31, BERGMANN et al. teach of making determinations of vasopressors therapy based on measured levels(can be considered also changing the administration regimen of what the treatment was before (antbiotics))(paragraphs 0181- Table 11).
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
The 101 rejection is maintained and further explained and clarified as shown above for the amended claims 07/13/2022. Applicant needs to add more particular methodology/treatment specifics/detection specifics(specific assays for detection or measurement, or specific treatments based on specific results) to move the claim to overcoming the 101 rejection. 
Applicant has overcome some of the prior 112 rejections due to the instantly made amendments, however some remain and are further explained as shown above. The only new 112 rejection that is made is due to the terms “severe” and “posttraumatic,” being relative words- rejection is shown above and this is due to the amendments dated 07/13/2022.
With respect to some of applicant’s arguments—regarding what was newly amended 07/13/2022 into the preamble of the claim- the examiner reminds applicant that-when reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Specifically- what was amended to the preamble 07/13/2022 is considered to merely specify where applicant intends the body fluid sample to come from.
Applicant the primary reference STRUCK, does not teach of using a critically ill population and there further there is no motivation for one of ordinary skill to modify the patient class of STRUCK with the patients in critical condition of BERGMANN. The examiner disagrees- as “critically ill,” is defined by applicant in the instant claims, both STRUCK and BERGMANN et al. teach of septic patients. Further—there is reason for combination of the two references. It would have been obvious to one of ordinary skill in the art to use a labeled population of patients in “critical condition” of BERGMANN in the method of STRUCK due to the known association of the ADM compounds with pathological states and the need to find better measured for diseased/critically ill patients(BERGMANN, paragraph 0008). This is not changing the purpose of STRUCKS method, but merely using a patient sample which would naturally follow as exhibited by the teaching of both reference detecting the same compounds using the same detection methods (immunoassays) and therefore there would also be reasonable expectation of success. Further, STRUCK et al. also teach of the patient being in the intensive care unit (which one of ordinary skill would read as critically ill)(paragraph 0047, paragraph 0103).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant further argues that neither reference teaches of the specific threshold values of 2.25 nmol/l and 6.5 nmol/l recited by applicant. With respect to this—though the examiner sees that the references do not call out these specific numbers, STRUCK et al.  does in fact teach of using self-referred sick patients (paragraph 0085), that the low severity level indicators for proADM are below 3nmol/l(paragraph 005) and the high severity levels of it are above 3nmol/l(which also includes the range above 6.5 nmol/l)(paragraph 0065). Therefore- this reads on the instant claims.
Further- the claims still do not capture what if any specific measurements or treatments are made based on these levels and therefore as claimed the claims read on merely noticing of these levels of proADM and PCT.
All claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797